DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as, “comprises”,  “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
Claims 10, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, according to the latest amendment, “deformation” force lacks proper antecedent basis, and apparently it should read --bending force--.
Regarding claim 11, examiner could not find any physical arrangement (structure) for weight compensation in any figure.  If such compensation is obtained by a controllers, computer processor, or calculation, the claim language should be modified to properly recite the limitation.
	Regarding claim 17, it is unclear as what is a direction perpendicular to hair, where the hair direction, is defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-6, 13-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al., US Patent No. 9808061.
	Regarding claim 1, Ford et al., discloses a HAIR STYLING APPLIANCE with features of the claimed invention including, a device for measuring properties of hair (see claim 15) with a first part (element 106, see figure 11), having a measuring probe (related to element 108), and a second part (element 105), arranged for bending the hair (by pressing against elements Z1, Z2, Z3) against the measuring probe while the hair is guided between the parts.
	Regarding claim 2, the device is responsive all  force effects to the hair.
	Regarding claim 5, there is a spacer (element Zs) between the first part.  
	Regarding claim 6, it appears that the minimum gap has a similar width. 
	Regarding claims 13-14, measuring probe or the second part can be tilted.  
	Regarding claim 16, the measuring probe is movable to allow hair to enter the device.  
	Regarding claim 17, the configuration is such that it prevents the hair from leaving the device.  
	Regarding claim 18-19, the device is a hair styling device for hair treatment with a measuring a treatment plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., US Patent No. 9808061.
	Regarding this claim, Ford does not show that the second part has pressure elements, but instead, shows that the first part comprises a pressure element (Z1, Z2, Z3), arranged for pressing the hair against the other part for squeezing the hair and pushing into the direction of the measuring probe while the hair being guided between the pressure element and the measuring probe.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify Ford et al’s device and place the pressure element to the second part.  Such modification is a very simple, and can be done with minimum effort, and thus is an obvious modification.

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., US Patent No. 9808061, in view of Gikas, U.S. Patent Number 4167869.
	Regarding this claim Ford et al., does not shoe a brush with plurality of bristles.   Gikas discloses an apparatus for measuring hair groom using strain measuring circuit and teaching the use of a bristles.  Since both arts are from the same field of endeavor, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Ford using teachings of Gikas, and provide a brush with bristles, in order to obtain a more complete system, that can be used for combing hair too.

Claims  4, 7-12, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, August 08, 2022